Citation Nr: 1109971	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  09-41 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to waiver of recovery of an overpayment of disability compensation benefits in the amount of $3,138.00.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service in the Kentucky Army National Guard from May 1989 to November 1992.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2008 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction was subsequently transferred to the RO in Louisville, Kentucky.  In October 2010, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO.  A transcript is of record.


FINDINGS OF FACT

1.  The Veteran was divorced from V.H. on August [redacted], 2001, while in receipt of an award of disability compensation benefits at a rate for having a dependent spouse.

2.  The Veteran had an obligation to notify VA of the change in his marital status, but did not do so until January 2008, and this failure to notify VA led to an overpayment of compensation to him.

3.  There is no indication of fraud, misrepresentation, or bad faith on the part of any person having an interest in obtaining waiver of the overpayment.

4.  The evidence does not indicate that undue hardship would befall the Veteran and/or his family were he required to repay his entire debt to the Government which arose because he continued to receive disability compensation benefits at the rate for having a dependent spouse during the time he was unmarried; in fact, most of the benefits reportedly have already been recouped.

5.  Recovery of the debt would not nullify the purpose for which the compensation benefits were created.

6.  The failure of the Government to insist upon its right to repayment of the assessed overpayment created for the time period during which the Veteran was single would result in unjust enrichment of the Veteran, inasmuch as he accepted benefits to which he was not entitled under the law.


CONCLUSION OF LAW

An overpayment of VA disability compensation benefits was properly created because the Veteran failed to timely notify the RO of his August 2001 divorce, and waiver of recovery of the overpayment of VA compensation benefits during that time period is not warranted.  38 U.S.C.A. §§ 5112(b)(2), 5302 (West 2002 & 2010); 38 C.F.R. §§ 1.962, 1.963, 1.965, 3.501(d) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

In the present case, the only claim on appeal is that of entitlement to a waiver of overpayment of disability compensation benefits.  In this regard, the U.S. Court of Appeals for Veterans Claims has held that the VCAA, with its expanded duties, is not applicable to cases involving requests for waiver of recovery of overpayments, pointing out that the statute at issue in such cases is not found in Title 38, United States Code, Chapter 51 (i.e., the laws amended by the VCAA).  Cf. Barger v. Principi, 16 Vet. App. 132 (2002).  Therefore, the VCAA and its implementing regulations are not for application in this matter.

In any event, the RO, in the October 2008 Decision on Waiver Indebtedness, in letters dated in April 2008 and July 2008, and in a subsequent Statement of the Case (SOC) issued in September 2009, explained to the Veteran the bases for denial of the claim, and afforded him the opportunity to present information and evidence in support of the claim.

II.  Waiver of Overpayment

A.  Applicable Law

The Court has held that, before adjudication of a waiver application, the lawfulness of a debt must first be determined.  Schaper v. Derwinski, 1 Vet. App. 430, 434, 435 (1991).  The VA General Counsel has reinforced this obligation by holding that, where the validity of a debt is challenged, that issue must be developed before the issue of entitlement to waiver of the debt can be considered. VAOPGCPREC 6-98 (April 4, 1998).

Once it is determined that the indebtedness was validly created, but before moving on to the matter of waiver of the charged indebtedness, if there is a finding of fraud, misrepresentation, or bad faith by the debtor in the creation of the overpayment, then waiver of the overpayment is automatically precluded, and further analysis is not warranted.  See 38 C.F.R. §§ 1.962, 1.963, 1.965(b) (2010).

With respect to consideration of the waiver itself, the standard of "equity and good conscience" will be applied.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive:  (1) Fault of the debtor.  Here actions of the debtor contribute to the creation of the debt; (2) Balancing of the faults.  Weighing fault of the debtor against VA fault; (3) Undue hardship.  Whether collection would deprive debtor or family of basic necessities; (4) Defeat the purpose.  Whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) Unjust enrichment.  Failure to make restitution would result in unfair gain to the debtor; (6) Changing position to one's detriment.  Reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  See 38 C.F.R. § 1.965(a) (2010).

Recovery of overpayments of any benefits made under the laws administered by VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver, and if the recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  38 C.F.R. § 1.965(a); Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B.  Facts and Analysis

The Veteran married V.H. in January 1986.  He was awarded disability compensation benefits with additional benefits provided for a dependent spouse in June 1993.  Copies of birth certificates for his three children (born in 1989, 1990, and 1992) were later added to the record.  In May 1998, the Veteran was awarded increased disability compensation and, in a June 1998 letter, was notified that he was receiving additional benefits for his children and spouse.  That letter further advised the Veteran:  "You must tell us immediately if there is any change in the number or status of your dependents.  Failure to tell VA immediately of a dependency change will result in an overpayment which must be repaid."

On August [redacted], 2001, he was divorced from his spouse, V.H., but did not report the divorce to VA at that time.  On November 29, 2002, VA received a written statement from the Veteran that he had allowed his children to be adopted by their stepfather, effective April [redacted], 2002, and had not been responsible for child support since May 2002.  He requested that his children be removed from his compensation benefits.  With his written statement he submitted a partial copy of the Judgment of Adoption dated in April 2002 noting that the Veteran had consented to the adoption of his three children by V.H.(S.) and D.S.  Consequently, in January 2003, VA sent the Veteran a letter notifying him that he could continue to receive benefits for his children even though they were adopted, as long he knew their whereabouts.  

In January 2008, VA sent the Veteran a letter proposing a reduction of benefits due to removal of dependents, because he did not return a VA Form 21-8960 (certifying as to children's school attendance).  The Veteran was given a period of 60 days before a final determination would be made.  Later that month, the Veteran submitted a written notice that he had gone through a bad divorce.  In May 2008, VA received from the Veteran a VA Form 21-686c (Declaration of Status of Dependents), on which it was noted that he had divorced his wife, V.H., in August 2001 and that his children had been adopted by their stepfather.  In July 2008, VA sent the Veteran a letter notifying him that the law required that VA must remove his spouse as his dependent, effective from September 1, 2001, but that the children would be added back as dependents, even though they had been adopted by his former wife's new husband.  The Veteran's representative forwarded a copy of the Veteran's August [redacted], 2001, Divorce Decree to the RO in September 2009 noting that he had mailed a copy of the Divorce Decree in July but it had apparently not been received by VA.

At his October 2010 Travel Board hearing, the Veteran testified that VA should have known he was divorced after he submitted the paperwork on November 29, 2002, noting that his children were being adopted by their stepfather.  He also argued that the copy of the Judgment of Adoption received by VA on November 29, 2002, had his ex-wife's Social Security number on it and that VA could have easily conducted a search to determine that she was no longer his wife.  He further asserted that he did not know he was supposed to forward a copy of the Divorce Decree to VA, and that he never even had a copy until he requested one from the county courthouse many years after the divorce.  It was noted at the hearing that VA already had recouped most of the debt, and the Veteran was asserting that VA should pay him back the benefits which had been recouped.

In essence, the Veteran has requested waiver of overpayment of his compensation benefits, created as a result of the occurrence of an event which should have resulted in partial termination of the benefits but was not timely reported to VA.  As noted above, after the divorce on August [redacted], 2001, he did not report it to VA.  Therefore, his monthly compensation was not terminated on September 1, 2001, the first of the month following his divorce, as is required by 38 U.S.C.A. § 5112(b)(2) and 38 C.F.R. § 3.501(d).  Thus, the debt created by his lack of notification and the resulting overpayment of disability compensation benefits is a lawful debt.  See Schaper, supra.

The Veteran has made no representation that could be characterized as fraudulent, a misrepresentation, or in bad faith.  Accordingly, the Board will move on to a discussion of the criteria applicable to a request for waiver of the indebtedness.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

1.  Fault of the Debtor: The record shows that the debt is the fault of the Veteran.  It was the responsibility of the Veteran to notify VA of a change in his marital status, and the record shows that he did not do so in a timely manner following his August 2001 divorce.

2.  Balancing of Faults: Regarding a balancing of faults between the Veteran and VA, VA notified the Veteran of its decision to retroactively reduce disability compensation benefits effective from September 1, 2001, in a July 2008 letter, after VA became aware of the Veteran's divorce when it received his Declaration of Status of Dependents in May 2008.  Thus, VA was not aware of the Veteran's divorce until after the divorce occurred, and acted in a timely manner in notifying him of the resulting overpayment.  The Veteran and his representative contend that VA should have been aware of the Veteran's divorce in September 2002 when he requested that his children be removed from his disability compensation benefits because they were adopted by their stepfather.  While this shows some oversight on the part of VA in not deducing that, since his children were being adopted by their stepfather, the Veteran must be divorced, the onus still was on the Veteran to notify VA of his divorce.  He had been previously notified in June 1998 during the time of his increased award for disability compensation benefits that he was being paid additional benefits because of his wife and children.  He also had previously notified VA of his marriage and the birth of his children, thus demonstrating that he understood that whether or not he was married or had children affected the rate of payment of his disability compensation benefits.  Thus, he should have known that the fact that he was divorced would also affect the rate of payment for his disability compensation benefits, and notified VA of such.  In weighing the fault of VA and the Veteran, even though greater scrutiny on the part of VA would have alerted VA of the Veteran's divorce, the greater fault lies with the Veteran.

3.  Undue Hardship: Applicable regulations provide that consideration be given to whether collection of the indebtedness would deprive the debtor of life's basic necessities.  38 C.F.R. § 1. 965(a).  An October 2008 VA Form 5655 indicates that the Veteran still receives income from VA compensation benefits (at the lower rate due to the divorce) in addition to monthly Social Security Administration benefits.  As mentioned in the October 2010 Board hearing, most of the debt apparently already has been recouped by VA.  Therefore, the Board finds that repaying the debt will not create undue hardship for the appellant.

4.  Defeat the purpose: In essence, the purpose of the VA compensation system, and specifically disability benefits, is to make up for impairment of a Veteran's earning capacity resulting from disability including any additional benefits for the support of any dependents.  In this case, the recovery of the indebtedness would not defeat the purpose of the VA compensation program because the Veteran would only be repaying an amount which he was previously overpaid when he was not married and had no spouse to support.

5.  Unjust Enrichment: The Veteran was not entitled to additional benefits for a dependent spouse after August 2001, because he was divorced from his wife.  Therefore, allowing him to keep the overpaid benefits from this period would constitute unjust enrichment.

6.  Changing position to one's detriment: The Veteran has not contended, and the evidence does not show, that he relinquished any valuable right or incurred a legal obligation in reliance of the VA benefits at issue in this appeal.

The above list of elements to be considered is not all inclusive.  See Ridings, supra.  The Board, however, has not identified any other factor which should be considered, and neither the Veteran nor his representative has identified any.  We recognize that his representative has argued that the spirit of the VCAA requires VA to make extra efforts to ensure that veterans receiving additional benefits due to a dependent spouse are still married, as noted above, the VCAA does not apply to this claim.  Moreover, we do recognize VA's ongoing obligation to attempt to verify the propriety of payments being made to a veteran, but the limited feasibility of doing so without beneficiaries complying with reporting requirements warrants the allocation of the burden upon such beneficiaries to properly and timely report changes as required by law. 

Based on the foregoing, the Board finds that the evidence weighs against a grant of entitlement to waiver of recovery of overpayment of disability compensation benefits.  Although the Veteran did not make any representation that could be characterized as fraudulent, a misrepresentation, or in bad faith, the debt created by the lack of notification is lawful, it is the fault of the Veteran, little or no fault lies with VA, and recovery would not create undue hardship for the Veteran.  In addition, recovery of the overpayment debt would not defeat the purpose of VA compensation, the Veteran has not changed his position to his detriment in reliance on the VA benefits in question, and allowing him to keep the overpayment amount would result in his unjust enrichment.

Accordingly, because the preponderance of the evidence is against a grant of the request for waiver, the benefit-of-the-doubt doctrine is inapplicable, and therefore Board finds that waiver of recovery of the overpayment is not appropriate in this case.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board appreciates the testimony of the Veteran at his hearing before the undersigned, as well as the thorough advocacy by his representative.

ORDER

Entitlement to waiver of recovery of an overpayment of disability compensation benefits in the amount of $3,138.00 is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


